DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 11/17/2022 Amendment.
Claims 1-15 are pending and examined.  Claims 16-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,730,744 to Kawakubo (hereafter Kawakubo).
Regarding independent claim 1, Kawakubo teaches an apparatus comprising: 
a selection data generation circuit configured to generate selection data from fuse data (FIG. 6: faulty address denoting a faulty real word line comprising at least FA8-FA12 during normal mode, see 8:55-67) or pattern data having a preset test input pattern, depending on whether a failure test is entered (FIG. 5: redundant row address RABLK0/RBLK1 of a memory block comprising at least row address signals RA10-RA12 are latched and store in row address latch circuit 40 during second test mode in response to test signal T2Z, see 9:1-20), wherein the pattern data is output from the selection data generation circuit having the preset test input pattern where at least two bits of the pattern having different values (FIG. 7: e.g. when redundant row address RWL1 is selected for testing purpose during second test mode, fuse signals FA8-FA12 is replaced with row address signals RA8-RA12 =”00001” supplied from outside, see 10:45-67); and 
a failure flag generation circuit configured to generate latch data by latching the selection data, and generate a failure flag by detecting whether the latch data has a preset test pattern (FIGS. 6 and 10: ACMP and HLT keep the hit signal FRHIT3Z at high or low state based on the comparison result of agreement or disagreement from the signals RA8-RA12 with respect to RWL1 of RBLK1, respectively, see 12:65-13:6).  
Regarding dependent claim 2, Kawakubo teaches wherein the selection data generation circuit stores the pattern data within the selection data generation circuit, the pattern data having the preset test input pattern and the selection data generation circuit outputs the stored pattern data as the selection data when the failure test is entered, and the preset test input pattern is set as the same bits as bits of the preset test pattern  (FIG. 5: at least row address signals RA8-RA12=”00001” are supplied from outside and stored in row address latch circuit 40 during second test mode).
	Regarding dependent claim 3,  Kawakubo teaches wherein the selection data generation circuit outputs the selection data by receiving the fuse data from a fuse array when a test command for entering the failure test is inactivated (FIG. 6: when signal FRST is in response to test mode T2Z is inactive, FB0-FB12 have the values of fuse data).  
Regarding independent claim 9, Kawakubo teaches an apparatus comprising: 
a selection data generation circuit configured to generate selection data from fuse data (FIG. 6: faulty address denoting a faulty real word line comprising at least FA8-FA12 during normal mode, see 8:55-67) or pattern data having one of first and second test input patterns, depending on whether a failure test is entered (FIG. 5: redundant row address RABLK0/RBLK1 of a memory block comprising at least row address signals RA10-RA12 are latched and store in row address latch circuit 40 during second test mode in response to test signal T2Z, see 9:1-20), wherein the pattern data is output from the selection data generation circuit having the preset test input pattern where at least two bits of the pattern having different values (FIG. 7: e.g. when redundant row address RWL1 is selected for testing purpose during second test mode, fuse signals FA8-FA12 is replaced with row address signals RA8-RA12 =”00001” supplied from outside, see 10:45-67); and 
a failure flag generation circuit configured to generate latch data by latching the selection data, and generate a failure flag by detecting whether the latch data has a preset test pattern (FIGS. 6 and 10: ACMP and HLT keep the hit signal FRHIT3Z at high or low state based on the comparison result of agreement or disagreement from the signals RA8-RA12 with respect to RWL1 of RBLK1, respectively, see 12:65-13:6).  
Regarding dependent claim 10, Kawakubo teaches a test control circuit configured to generate the pattern data having one of the first and second test input patterns, by extracting an external setting code when the failure test is entered, the first test input pattern being set as the same bits as bits of the preset test pattern and the second test input pattern being set as bits of which at least one bit is different from corresponding bits of the preset test pattern (FIG. 5: at least row address signals RA8-RA12=”00001” are supplied from outside and stored in row address latch circuit 40 during second test mode).

Allowable Subject Matter
Claims 4-8, 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 4: wherein the failure flagPage 5 of 12U.S. Serial No.: 17/306,603PATENT DOCKET: PA4608-0generation circuit comprises: a first internal failure flag generation circuit configured to generate first latch data by latching first selection data, and generate a first internal failure flag by detecting whether the first latch data has the preset test pattern; a second internal failure flag generation circuit configured to generate second latch data by latching second selection data, and generate a second internal failure flag by detecting whether the second latch data has the preset test pattern; a failure flag output circuit configured to output one of the first and second internal failure flags as the failure flag based on first and second test control signals.
With respect to dependent claim 11: wherein the failure flagPage 5 of 12U.S. Serial No.: 17/306,603PATENT DOCKET: PA4608-0generation circuit comprises: a first internal failure flag generation circuit configured to generate first latch data by latching first selection data, and generate a first internal failure flag by detecting whether the first latch data has the preset test pattern; a second internal failure flag generation circuit configured to generate second latch data by latching second selection data, and generate a second internal failure flag by detecting whether the second latch data has the preset test pattern; a failure flag output circuit configured to output one of the first and second internal failure flags as the failure flag based on first and second test control signals.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
Applicant is kindly referred to paragraph #5 above as how claims 1 and 9 are interpreted and rejected based on specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 17, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824